United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3220
                                   ___________

Marie M. Park,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Columbia Credit Services, Inc., a       *
California corporation; Leland Shurin, * [UNPUBLISHED]
Attorney at Law; FIA Card Services,     *
NA, a Delaware corporation, formerly *
known as MNBA Corporation; Martin, *
Leigh, Laws & Fritzler, P.C. a          *
Missouri professional corporation,      *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: December 5, 2008
                                Filed: December 22, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Marie Park appeals from an order of the district court1 denying her motion
under Federal Rule of Appellate Procedure 4(a)(5) for an extension of time to file an


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
untimely notice of appeal. Upon careful review, we cannot say that the district court
abused its discretion in finding that Park failed to show good cause or excusable
neglect for extending the time to file her notice of appeal. See Fed. R. App. P.
4(a)(5)(A)(ii); Gibbons v. United States, 317 F.3d 852, 853-54 & n.3 (8th Cir. 2003)
(review standard; good-cause standard applies to situations where there is something
that is not within movant’s control); Lowry v. McDonnell Douglas Corp., 211 F.3d
457, 462-64 (8th Cir. 2000) (analyzing factors for determining excusable neglect).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-